Citation Nr: 1522011	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for asbestos-related pleural calcification and pleural plaques, rated as noncompensable from February 5, 2006, and 10 percent disabling from January 15, 2008.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The October 2007 rating decision granted service connection for pulmonary asbestosis and assigned an initial noncompensable rating for the disability.  The Veteran filed a timely appeal regarding the initial rating.  In a May 2010 rating decision, the Agency of Original Jurisdiction (AOJ) noted the Veteran's disability should be rated asbestos-related pleural calcification and pleural plaques, as opposed to asbestosis.  However, the AOJ continued to evaluate the Veteran's disability under the asbestosis diagnostic code by analogy and assigned an increased 10 percent rating for the disability, effective January 15, 2008.  See 38 C.F.R. § 4.20 (2014).

This matter was most recently before the Board in March 2013, when the Board denied entitlement to service connection for service connection for tinnitus and left ear hearing loss; following a remand of those issues from an appeal to the United States Court of Appeal for Veterans Claims.  The initial rating issue was remanded for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).  



FINDINGS OF FACT

1.  Pulmonary function testing shows the Veteran's Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) exceeded 80 percent predicted prior to January 15, 2008, with no evidence of a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or a requirement of outpatient oxygen therapy.

2.  Pulmonary function testing shows the Veteran's FVC exceeded 80 percent predicted and his DLCO (SB) was between 66 to 80 percent predicted from January 15, 2008 to April 24, 2012, with no evidence of a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or a requirement of outpatient oxygen therapy.

3.  Pulmonary function testing shows the Veteran's FVC exceeded 80 percent predicted and his DLCO (SB) was between 56 to 65 percent predicted since April 25, 2012, with no evidence of a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or a requirement of outpatient oxygen therapy.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for asbestos-related pleural calcification and pleural plaques prior to January 15, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.97, Diagnostic Codes 6833, 6845 (2014).

2.  The criteria for a rating in excess of 10 percent for asbestos-related pleural calcification and pleural plaques have not been met for the period from January 15, 2008 to April 24, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.97, Diagnostic Codes 6833, 6845.

3.  The criteria for a 30 percent rating for asbestos-related pleural calcification and pleural plaques have been met since April 25, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.97 Diagnostic Codes 6833, 6845.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This appeal arises from disagreement with an evaluation following the grant of service connection for asbestos-related pleural calcification and pleural plaques.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The AOJ assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his service and VA treatment records.  The AOJ has also substantially complied with the directives outlined in April 2012 and March 2013 remands by the Board, by obtaining an examination that included all findings needed to rate the disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has elected not to have a hearing regarding his claim.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to a Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

During the pendency of the Veteran's appeal, VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions relating to the use of pulmonary function tests.  

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the claimant will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Here, the 2006 amendment applies to all applications for benefits received by VA on or after October 6, 2006.  The Veteran filed his claim in February 2006, prior to the effective date of the change.

Although these new provisions are not applicable to the Veteran's claim, the pertinent regulatory changes were not substantive in nature, and merely interpret already existing law.  See 38 C.F.R. § 4.96 (2014); see also Final Rule 71 Fed. Reg. 52459 (Sept. 6, 2006), and Proposed Rule 67 Fed. Reg. 54394 (Aug. 22, 2002) (indicating that the "intended effect of this amendment is to clarify the use of the current criteria for evaluating respiratory and cardiovascular conditions . . . .").  As a result, the fact the Veteran's claim was pending at the time of the changes in the criteria does not impact his appeal.  Furthermore, the Veteran was provided pulmonary function testing to evaluate the severity of his disability, as required by 38 C.F.R. § 4.96(d).  During pulmonary function testing, pre- and post- bronchodilator, as well as DLCO (SB), measurements were taken.  The rating most favorable to the Veteran will be used for rating purposes.  

The Veteran's disability is rated by analogy under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833, for asbestosis, as asbestos-related pleural calcification and pleural plaques are not specifically listed in the VA Schedule for Rating Disabilities.  See 38 C.F.R. § 4.20.  Under this diagnostic code, the following rating criteria apply: 

A 10 percent rating requires FVC of 75 to 80 percent predicted, or; DLCO (SB) Method] of 66 to 80 percent predicted. 

A 30 percent rating requires FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted. 

A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 

A 100 percent rating requires FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy. 
38 C.F.R. § 4.97, Diagnostic Code 6833.  

The Veteran's disability may also be rated as a restrictive lung disease under Diagnostic Code 6845.  See 38 C.F.R. § 4.97.  While the rating criteria under Diagnostic Codes 6833 and 6845 are largely the same, Diagnostic Code 6845 includes two additional limitations (right ventricular hypertrophy and episode(s) of acute respiratory failure) that warrant a 100 percent disability rating that are not included in criteria under Diagnostic Code 6833.  Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97.

The Veteran has had pulmonary function testing performed on several occasions throughout the appeal period.  Pulmonary function testing in March 2006 showed a pre- bronchodilator FVC of 101.2 predicted, a post- bronchodilator FVC of 100.1, and a DLCO (SB) of 94.5 predicted.  Subsequent testing in February 2007 revealed a pre- bronchodilator FVC of 88.4 predicted and a DLCO (SB) of 106.4 predicted.  The February 2007 examination did not measure post- bronchodilator FVC.  An April 2009 letter from the Veteran's private physician, D.S., M.D., indicates pulmonary function testing performed at his office in January 2008 showed a DLCO of approximately 78.0 predicted.  An April 2009 VA test confirmed this report and showed a pre- bronchodilator FVC of 89.4 predicted, a post- bronchodilator FVC of 92.0 predicted, and a DLCO (SB) of 79.0 predicted.  The most recent pulmonary function test in April 2012 indicated a pre- bronchodilator FVC of 98.3 predicted, a post- bronchodilator FVC of 111.3, and a DLCO (SB) of 59.3 predicted.

Pulmonary function testing in March 2006 and February 2007 shows the Veteran's FVC and DLCO (SB) exceeded 80 percent predicted prior to January 15, 2008.  Thus, a noncompensable rating is warranted prior to that date.  

The AOJ increased the rating for the Veteran's disability to 10 percent, effective January 15, 2008, based on the letter from D.S., M.D., which indicated the Veteran's DLCO (SB) was approximately 78.0 predicted on that date.  April 2009 pulmonary function testing indicates the Veteran's disability continued to fall within the limits of the 10 percent criteria, as the Veteran's FVC exceeded 80 percent predicted and his DLCO (SB) was between 66 to 80 percent predicted.

April 2012 pulmonary function testing indicates, however, that the Veteran's DLCO (SB) fell to 59.3 predicted, which warrants a 30 percent rating.  Thus, a 30 percent rating is warranted for asbestos-related pleural calcification and pleural plaques, effective April 25, 2012.  

In March 2013, the Board remanded the issue of a higher initial rating for the Veteran's asbestos-related disability.  The remand order directed the AOJ to obtain VA opinion to determine whether the Veteran has pulmonary hypertension, as a June 2009 respiratory examination report noted "a dilated central pulmonary which might indicate pulmonary hypertension."  A diagnosis of pulmonary hypertension would warrant a 100 percent rating under Diagnostic Codes 6833 and 6845.  See 38 C.F.R. § 4.97.  

The AOJ scheduled the Veteran for a new examination in July 2013.  The July 2013 examiner determined the Veteran did not have pulmonary hypertension.  The examiner explained the Veteran has been diagnosed as having asbestos-related pleural disease, which was not manifested by pulmonary hypertension or cor pulmonale.  He further explained pulmonary hypertension or cor pulmonale generally resulted from interstitial fibrosis that presented with pulmonary asbestosis.  He noted CT scans from 2007 to 2012 did not show any evidence of interstitial fibrosis.

Other than the June 2009 examination report that suggested there might be a possibility of pulmonary hypertension there is no evidence that indicates the Veteran suffers from any of the other complications that warrant a 100 percent rating under Diagnostic Codes 6833 and 6845.  As it has now been determined that the Veteran does not have pulmonary hypertension, the record does not establish the Veteran is entitled to a rating in excess of 30 percent at any point during the appeal period.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

The Veteran has not reported, and the record does not otherwise suggest, that his service connected disability causes unemployability.  Therefore, consideration of entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating prior to January 15, 2008, and a rating in excess of 10 percent from January 15, 2008, to April 24, 2012, for asbestos-related pleural calcification and pleural plaques is denied.

Entitlement to a 30 percent disability rating for asbestos-related pleural calcification and pleural plaques, effective April 25, 2012, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


